DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 8, 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed February 8, 2021, with respect to the rejection of claims 13-29 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the cancellation of claims 13-29.  Therefore, the rejection has been withdrawn.  Applicant has filed new claims 30-45, and upon consideration, new grounds of rejection of claims 38-45 have been made under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 112(d).  Claims 30-37 are allowable as discussed in detail below.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 41, 43, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 39, 41, 43, and 45, the subject matter not properly described in the application as filed is selectively heating the water fed to clean and wash the feeding channel of the freezing cylinder and the pipeline for a predetermined of time and then is not heated and remained in room temperature in alternation for a predetermined number of times.  Claims 39, 41, 43, and 45 depend from claim 30 where in step (f), the water fed into and through the feeding channel of the freezing cylinder to clean and wash the pipeline occurs while the thermal exchange device continuously operates as a heating unit to heat the water feeding through the feeding channel of the freezing cylinder.  Paragraphs 82-83 of the specification discloses that the thermal exchange device may be continuously operated to warm up and dissolve the detergents and rinse water to facilitate the cleaning and washing of the feeding channel of the freezing cylinder.  Paragraphs 90, 91 and 93 of the specification disclose feeding rinse water to clean and wash the feeding channel after cleaning with a detergent/water mixture where the water can be selectively heated for a predetermined of time and then not heated. The step of paragraphs 91 and 93 differ from step (f) of claim 30 because the disclosure is related to the water rinse step following the detergent/water cleaning of step (f).  Nowhere in the specification does it provide support for continuously operating the heating unit and simultaneously operating the heating unit.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38, 40, 42, and 44 recites the limitation "the detergents" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the one or more detergents.”
Claims 39, 41, 43, and 45 require “selectively heating the water fed to clean and wash the feeding channel of the freezing cylinder and the pipeline for a predetermined of time and then is not heated and remained in room temperature in alternation for a predetermined number of times.”  Claims 39, 41, 43, and 45 depend from claim 30 where in step (f), the water fed into and through the feeding channel of the freezing cylinder to clean and wash the pipeline occurs while the thermal exchange device continuously operates as a heating unit to heat the water feeding through the feeding channel of the freezing cylinder.  It is unclear what the applicant is trying to claim.  How can the heating be both continuous and selective?  Therefore, the metes and bounds of the claim are not clear.  
Claims 39, 41, 43, and 45, line 3 recite “selectively heated for a predetermined of time.”  There appears to be a word missing after “predetermined”, so it is unclear what the applicant is trying to claim.  Using line 4 for context, it recites “a predetermined number of times.”  The examiner suggests amending the claims to recite “selectively heating for a predetermined number of times” so long as the instant specification provides support for such an amendment.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38, 40, 42, and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 38, 40, 42, and 44 state “the step (f) further comprises a step of heating the water and the detergents passing through the feeding channel of the freezing cylinder by the heating unit.”  Claim 30 from which claims 38, 40, 42, and 44 depend states “(f) passing the water and the one or more detergents through the feeding channel of the freezing cylinder…while the thermal exchange device is continuously operated as the heating unit to heat the water feeding through the feeding channel of the freezing cylinder.”  Because the heating unit is continuously operated, the water and the one or more detergent fed through the feeding channel of the freezing cylinder will be heated by the heating unit.  Therefore, the limitations of claim 38, 40, 42, and 44 do not further limit the language of claim 30 because the limitation of claims 38, 40, 42, and 44 is already present in claim 30.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 30-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Cocchi et al. (U.S. PGPub 2006/0243310), Aoki et al. (U.S. Patent 4,860,550), Frank et al. (U.S. PGPub 2002/0043071), Dunn et al. (U.S. PGPub 2011/0186081), and Van Der Merwe et al. (U.S. Patent 6,145,701).
Cocchi teaches all of the limitations of claim 30 except for the freezing cylinder having an air inlet formed at the feed end of a feeding channel of the freezing cylinder; a water tank and a detergent tank; a thermal exchange device that operates both as a refrigerator and as a heating unit; a mix hopper connected to the freezing cylinder; step (d); step (e); step (f) of passing water and detergent from their respective tanks and continuously operating the thermal exchange device as a heating unit to heat the water; and step (g).
Aoki teaches an automatic method of cleaning a machine for making a soft-serve product that heats the freezing cylinder by activating a heating unit in order to thaw frozen material in the cylinder so that it can be removed from the cylinder and pipeline through the dispensing device prior to cleaning and rinsing.  Aoki teaches that the heating unit operates both as a refrigerator for the freezing cylinder and as a heating unit used to thaw the frozen material for removal.  Aoki also teaches it is known to perform a rinse following a cleaning step which will wash out any remaining detergent and further clean and wash the pipeline and the freezing cylinder.  Aoki 
Frank teaches an automatic cleaning process for a frozen beverage machine that utilizes separate tanks [reads on “individual containers”] with individual valves for supplying the detergent, the water, and the raw material in order to provide an improved sanitation process by draining the raw materials from the freezing cylinder; and using the control module to open the respective valves to pump the detergent from the detergent tank and to pump the water from the water tank in order to mix the detergent and water to clean and wash out residues of the freezing cylinder.  Frank does not teach the freezing cylinder having an air inlet formed at the feed end of a feeding channel of the freezing cylinder; a mix hopper connected to the freezing cylinder; step (e) of cleaning with water following draining of the raw materials from the freezing cylinder; and continuously operating the heating unit during steps (e) and (f).
Dunn teaches it is well known in the cleaning art that the heating element can be operated in a continuous or intermittent manner in order to maintain temperature.  Van Der Merwe teaches a mix hopper (14) connected to a freezing cylinder and an air inlet (18) formed at the feed end of a feeding channel of the freezing cylinder [col. 2, lines 16-21].  Dunn and Van Der Merwe do not teach the specifics of a method of cleaning and washing an ice cream or yogurt machine.
Thus, the art of record fails to teach or suggest a method of cleaning and washing an ice cream or yogurt machine where a thermal exchange device connected to the freezing cylinder is operated to melt and drain the freezing cylinder contents; followed by a water rinse step to remove residues from the freezing cylinder and pipeline while continuously operating the thermal exchange device as a heating unit; followed by a water/detergent step to clean the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/NICOLE BLAN/Primary Examiner, Art Unit 1796